                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                           Case No. 1:21-cv-119-MR

 HOPE SURROGACY, INC.,    )
                          )
         Plaintiff,       )
                          )
      v.                  )
                          )
 CARRYING HOPE SURROGACY, )
 LLC,                     )
                          )
         Defendant.       )

PROPOSED ORDER ON DISCOVERY OF ELECTRONICALLY STORED
                     INFORMATION

         The Court sets the following production format provisions for producing

electronically stored information ("ESI"):

         1.     The parties agree that each party presumptively shall bear its own

costs for production of documents, including for production of electronically stored

information (“ESI”). The parties agree to remain flexible as to the form of load

files to be provided, but that all reasonable efforts will be made to provide load

files.

         2.     Nothing in this Order shall limit the rights of the parties with regard to

any allowable discovery disputes, actions and/or objections under Fed. R. Civ. P.

26 and/or other applicable rules and law.




          Case 1:21-cv-00119-MR Document 33-2 Filed 05/25/21 Page 1 of 2
      3.     The parties agree that embedded documents need not be extracted and

separately produced unless an independent basis exists for their production. The

parties agree to work together to produce electronic production in the form

requested by each side.

      4.     To the extent emails are subject to discovery, the parties will endeavor

to preserve and produce the following metadata fields: sender, recipient(s), date

sent, and parent/child identification for any attachments.

      5.     To the extent any additional issues arise with respect to discovery of

electronically stored information, the parties shall cooperate and work together in

good faith to reach an agreement.

      6.     The parties agree that communications or documents that are

privileged or protected as work product and that were generated after the

commencement of this litigation need not be included in a privilege log under Rule

26(b)(5).

      SO ORDERED, this the ____ day of May, 2021.




                                              MARTIN REIDINGER
                                              United States District Judge




                                          2

        Case 1:21-cv-00119-MR Document 33-2 Filed 05/25/21 Page 2 of 2
